      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ALIYA HAIDER,

                     Plaintiff,                 20-cv-2752 (JGK)

          - against -                           OPINION AND ORDER

GELLER & COMPANY LLC, ET AL.,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     In this employment discrimination case, the plaintiff, the

former Acting General Counsel of the defendants Geller & Company

LLC and Geller Advisors (collectively, “Geller”), filed the

complaint under seal so that issues with respect to

confidentiality and redaction could be resolved before the

complaint was filed publicly. The parties cooperated in

attempting to work out what portions of the complaint should be

redacted in order to protect any privileged communications. The

parties agreed that the majority of the complaint could be filed

not under seal and that certain portions of the complaint could

be redacted because they referred to communications that

appeared to be protected by the attorney-client privilege. The

parties disagree over a small number of items that the plaintiff

contends should be filed publicly and that Geller contends

should be redacted from the publicly filed complaint because the

subject items were covered by the attorney-client privilege or



                                   1
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 2 of 10



contain confidential information that the plaintiff, as an

attorney, is required to avoid disclosing publicly.


     The Court has carefully reviewed the proposed redactions

and concludes the additional redactions sought by Geller are

unwarranted except for the proposed redaction to paragraph 1,

which should be made. Unlike the other redactions proposed by

Geller, the proposed redaction to paragraph 1 appears to redact

a statement covered by the attorney-client privilege. Therefore,

Geller’s proposed redactions to paragraphs 4, 6, 38, 40, 44, 48,

and 50-51 should not be made. Those redactions do not infringe

on the attorney-client privilege and, to the extent that there

is any confidential information in those paragraphs, the need

for confidentiality does not overcome the presumption of

openness for judicial documents.

                                   A.

     There is a presumption of public access to judicial

documents under both the common law and the First Amendment.

Nixon v. Warner Commc’ns, 435 U.S. 589, 597-98 (1978) (common-

law right of access to judicial documents); Press–Enterprise Co.

v. Superior Court, 478 U.S. 1, 3 (1986) (First Amendment right

of access to preliminary hearings). The Court of Appeals for the

Second Circuit has recognized both of these rights with respect




                                   2
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 3 of 10



to judicial documents. Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 119–20 (2d Cir. 2006).

     A court must undertake a three-part inquiry to determine

whether there is a common-law right of access to a document

submitted to the court. First, a court must determine whether

the document is a “judicial document,” such that a presumption

of access attaches. Second, if the document is indeed a

“judicial document,” the court must determine the weight to be

accorded the presumption of access. Finally, after determining

the weight of the presumption of access, the court must balance

any countervailing factors against the presumption, including

the privacy interests of those resisting disclosure. See United

States v. Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995); United

States v. Sattar, 471 F. Supp. 2d 380, 384 (S.D.N.Y. 2006); see

also Cooksey v. Digital, No. 14-CV-7146, 2016 WL 316853, at *2

(S.D.N.Y. Jan. 26, 2016).

     The presumption of access under the First Amendment also

attaches under the “experience and logic” test, which requires a

court to consider both “whether the documents have historically

been open to the press and general public and whether public

access plays a significant positive role in the functioning of

the particular process in question.” Lugosch, 435 F.3d at 120




                                   3
        Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 4 of 10



(internal quotation marks and citation omitted). 1 This

presumption may be overcome if redactions are necessary to

preserve higher values and are narrowly tailored to protect

those values. See id.; see also Bernstein, 814 F.3d at 144.

       It is plain that a complaint is a judicial document to

which the presumption of access attaches. See Bernstein, 814

F.3d at 139 (“We first consider whether a complaint is a

judicial document subject to a presumption of access and easily

conclude that a complaint is such a document.”). Under the

common law analysis, the weight of that presumption is strong

because the complaint is “highly relevant to the exercise of

Article III judicial power” and the complaint “invokes the

powers of the court, states the causes of action, and prays for

relief.” Id. at 142; Cooksey, 2016 WL 316853, at *2. Under the

First Amendment analysis, complaints have historically been

publicly accessible by default and such access allows the public

to “understand the activity of the federal courts, enhances the

court system’s accountability and legitimacy, and informs the

public of matters of public concern.” Bernstein, 814 F.3d at

141.


1 The Court of Appeals for the Second Circuit has also articulated a second
approach to determine whether the presumption of access exists under the
First Amendment. This second approach “considers the extent to which the
judicial documents are derived from or are a necessary corollary of the
capacity to attend the relevant proceedings.” Bernstein v. Bernstein Litowitz
Berger & Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016) (citation omitted).
A complaint is best evaluated under the experience and logic approach. See
id.


                                      4
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 5 of 10



                                   B.

     Notwithstanding the presumption of access, portions of the

complaint may be kept under seal “if countervailing factors in

the common law framework or higher values in the First Amendment

framework so demand.” Lugosch, 435 F.3d at 124 (internal

quotation marks omitted).

                                   1.

     The need to protect attorney-client privileged

communications may defeat the presumption. See Diversified Grp.,

Inc. v. Daugerdas, 217 F.R.D. 152, 160 (S.D.N.Y. 2003)

(“[P]reserving the confidentiality of attorney-client

communications . . . is precisely the kind of countervailing

concern that is capable of overriding the general preference for

public access to judicial records.”) (internal quotation marks

and citation omitted); Lugosch, 435 F.3d at 125(“[A]ttorney-

client privilege might well be such a compelling reason.”). The

attorney-client privilege attaches to (1) a communication

between client and counsel that (2) was intended to be and was

in fact kept confidential, and (3) was made for the purpose of

obtaining or providing legal advice. United States v. Mejia, 655

F.3d 126, 132 (2d Cir. 2011) (citing In re Cty. of Erie, 473

F.3d 413, 419 (2d Cir. 2007)).

     The disputed redactions, with the exception of the

redaction in paragraph 1, involve discriminatory comments made


                                   5
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 6 of 10



to the plaintiff, the plaintiff’s allegations about her own

efforts to protest those comments, and the plaintiff’s

allegations about the discriminatory actions taken against her.

None of those allegations could reasonably be interpreted as

efforts to communicate with the plaintiff in order to obtain

legal advice from the plaintiff in her role as Acting General

Counsel. Geller claims that other allegations in the complaint,

which the plaintiff agreed to redact, support Geller’s

additional proposed redactions. However, those allegations

plainly relate to complaints by other employees about their

treatment and that arguably were communicated to the plaintiff

in her role as Acting General Counsel in an effort to obtain

legal advice. The plaintiff’s careful agreement to redact what

are arguably attorney-client communications should not be used

as a shield to protect communications that are plainly not

privileged. The allegedly discriminatory remarks that Geller

wishes to redact were not directed to the plaintiff for an

opinion as to whether they were discriminatory or to seek her

advice as to what to do about them.

                                   2.


     Geller also argues that the proposed redactions are

justified because they include material that would be

embarrassing to Geller, the former client of the plaintiff, and




                                   6
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 7 of 10



are thus “confidential.” Under the New York Rules of

Professional Conduct (hereinafter “N.Y. Rules”), confidential

information is defined as “information gained during or relating

to the representation of a client, whatever its source, that is

(a) protected by the attorney-client privilege, (b) likely to be

embarrassing or detrimental to the client if disclosed, or

(c) information that the client has requested be kept

confidential.” N.Y. Rules § 1.6.

      Although N.Y. Rules § 1.6 does not explicitly address

whether confidential information may be disclosed when the

lawyer has a civil rights claim against a former client, courts

in the Second Circuit have noted that allegations related to

discrimination suffered by an attorney generally do not involve

client confidences. See Fischman v. Mitsubishi Chem. Holdings

Am., Inc., No. 18-CV-8188, 2019 WL 3034866, at *5 (S.D.N.Y. July

11, 2019) (“[A]llegations regarding general comments made about

sexism within the company (rather than regarding action taken

relating to official complaints) do not come from, or relate to,

[an attorney’s] legal work and thus are not protected client

information.”); Schaefer v. Gen. Elec. Co., No. 307-CV-0858PCD,

2008 WL 649189, at *5 (D. Conn. Jan. 22, 2008) (attorney’s

reliance in part on personal experience as a female employee and

anecdotal testimony that the company was biased against female

employees to bring disparate impact gender discrimination claim


                                   7
      Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 8 of 10



would not reveal confidential information). The statements that

Geller wishes to redact, outside of the proposed redaction to

paragraph 1, contain only allegations of discriminatory conduct

that the plaintiff herself experienced at the hands of Geller

administrators and personnel. The statements do not relate to

the plaintiff’s legal work and thus differ significantly from

the disclosures at issue in the cases cited by Geller, in which

suits brought by in-house counsel against clients were dismissed

because counsel revealed information about the company’s

internal operations and legal advice. See e.g., Wise v. Consol.

Edison Co. of New York, 723 N.Y.S.2d 462, 463 (App. Div. 2001)

(disclosure of specific corporate tax strategies); Eckhaus v.

Alfa-Laval, Inc., 764 F. Supp. 34, 37 (S.D.N.Y. 1991)

(disclosure of internal memo discussing strategy and of

allegations of document destruction); Johnson v. Medisys Health

Network, No. 10-CV-1596, 2011 WL 5222917, at *24 (E.D.N.Y. June

1, 2011), report and recommendation adopted as modified, No. CV-

10-1596, 2011 WL 4101323 (E.D.N.Y. Sept. 8, 2011) (disclosure of

plaintiff’s legal advice to client).

     Regardless of whether the allegedly discriminatory remarks

directed at the plaintiff when she served as Acting General

Counsel are considered confidential information under N.Y. Rules




                                   8
       Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 9 of 10



§ 1.6, 2 the Court of Appeals for the Second Circuit has expressed

doubt that the “broader ethical duty to maintain client

confidences should be treated identically to . . . the narrower

and more venerable attorney-client privilege” such that the duty

to maintain client confidences overrides the presumption of

access to judicial documents. See Bernstein, 814 F.3d at 145.

Accordingly, the duty of confidentiality also does not justify

any of Geller’s proposed redactions in paragraphs 4, 6, 38, 40,

44, 48, and 50-51.


2 It is doubtful that the proposed redactions in this case are confidential
information simply because the plaintiff experienced the alleged
discrimination during her employment and because it would be embarrassing to
the client if allegations of the client’s own discriminatory actions against
its counsel were revealed. Moreover, N.Y. Rules § 1.6(b)(5) allows attorneys
to disclose confidential information in limited circumstances such as
collecting a fee or defending against misconduct charges. The disclosure of
such information to pursue a claim of discrimination against a former client
is a compelling interest, certainly equal in weight to other N.Y. Rules § 1.6
exceptions, such as collecting a fee. Allowing a disclosure in these limited
circumstances is also in line with the broader scope of Rule 1.6(b)(5) of the
ABA Model Rules of Professional Conduct, which allows a lawyer to reveal or
use confidential information “to establish a claim or defense on behalf of
the lawyer in a controversy between the lawyer and the client[.]” Reliance
“on the ABA Model Rules of Professional Conduct (on which the New York Rules
were modeled). . . is also proper, as [this source] frequently inform[s]
courts’ interpretation of the New York Rules.” Fischman, 2019 WL 3034866, at
*5, n.4.


Furthermore, allowing an ethical rule to shield an employer’s discriminatory
behavior from public view would run afoul of the public’s interest in
deterring workplace discrimination on the basis of race and enforcing legal
and social norms. See Abdel-Razeq v. Alvarez & Marsal, Inc., No. 14-CV-5601,
2015 WL 7017431, at *7 (S.D.N.Y. Nov. 12, 2015) (strong public policy
interest in enforcing anti-discrimination laws and deterring workplace
discrimination) (citing cases); see also Doe v. Solera Capital LLC, No. 18-
CV-1769, 2019 WL 1437520, at *2 (S.D.N.Y. Mar. 31, 2019) (“Private civil
suits advance the public’s interest in enforcing legal and social norms. When
a lawsuit involves issues concerning a defendant’s action or a particular
incident . . . open proceedings serve the judiciary’s interest in a fair and
accurate fact-finding adjudication.”) (citing Doe v. Del Rio, 241 F.R.D. 154,
159 (S.D.N.Y. 2006)).



                                      9
         Case 1:20-cv-02752-JGK Document 4 Filed 04/29/20 Page 10 of 10



                                  CONCLUSION
     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the complaint should be filed with the agreed redactions

and, in addition, the redaction sought by Geller in paragraph 1.

SO ORDERED.

Dated:       New York, New York
             April 28, 2020                ____/s/ John G. Koeltl_____
                                                  John G. Koeltl
                                                                  .
.




                                           United States District Judge




                                      10
